Citation Nr: 0028965	
Decision Date: 11/02/00    Archive Date: 11/09/00

DOCKET NO.  97-23 881A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a claim for service connection for a 
lumbar spine disability.  


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1955 to July 
1957.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in February 1997 by 
the San Juan, Puerto Rico, Regional Office (RO) of the 
Department of Veterans Affairs (VA), whereby the benefit 
sought on appeal was denied.

FINDINGS OF FACT

1.  Entitlement to service connection for a low back disorder 
was denied by the RO by means of a rating decision dated 
November 1957.  The veteran was notified of that decision, 
and of appellate procedures, but he did not perfect an appeal 
within the one-year time period.

2.  Evidence connecting a current low back disorder to 
disease or injury in service has not been received since the 
RO's November 1957 decision.  


CONCLUSIONS OF LAW

1.  The November 1957 rating decision, wherein service 
connection for a low back disorder was denied, is final.  
38 U.S.C.A. § 7105(c) (West 1991), 38 C.F.R. §§ 20.302, 
20.1103 (1999).

2.  The evidence received subsequent to the RO's November 
1957 rating decision is not new and material, and does not 
serve to reopen the veteran's claim for service connection 
for a low back disorder.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Governing statutory and regulatory provisions stipulate that 
a claimant has one year from the date of notice of an adverse 
RO rating decision in which to indicate disagreement 
therewith; otherwise, that decision is final, and may be 
reopened only upon the receipt of additional evidence which, 
under the applicable statutory and regulatory provisions, is 
both new and material.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 20.302, 20.1103 (1999).

When presented with a claim to reopen a previously finally 
denied claim, first it must be determined whether the 
evidence submitted by the claimant is new and material and, 
if so, the VA will then evaluate the merits of the claim 
after ensuring that the broad duty to assist under 38 
U.S.C.A. § 5107 has been fulfilled.  Elkins v. West, 12 Vet. 
App. 209 (1999).

"New" evidence means more than evidence that has not 
previously been included in the claims folder, and must be 
more than merely cumulative, in that it presents new 
information.  38 C.F.R. § 3.156 (a) (1999).  In addition, the 
evidence, even if new, must be material, in that it bears 
directly and substantially upon the specific matter under 
consideration.  That is, the evidence must be so significant 
that it must be considered in order to fairly decide the 
merits of the claim, by itself or in connection with evidence 
previously assembled.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998); 38 C.F.R. § 3.156(a) (1999).

The question of what constitutes new and material evidence 
requires referral only to the most recent final disallowance 
of a claim.  See Evans v. Brown, 9 Vet. App. 273, 284 (1996).  
The evidence received subsequent to the last final decision 
is presumed credible for the purposes of reopening the 
appellant's claim unless it is inherently false or untrue, or 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See also 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304, 3.305 (1999).  

A rating decision dated November 1957 shows that the 
veteran's claim for a back condition was denied on the basis 
that the veteran's congenital deformity of the spine, 
sacralization of the L5 vertebra as shown on exam in 1957, 
existed prior to service, was not aggravated by service, and 
noted that constitutional or developmental deformities were 
not disabilities under the law.  

Thus, the question that is now before the Board is whether 
new and material evidence has been received subsequent to the 
November 1957 decision sufficient to reopen the veteran's 
claim.  

The veteran has submitted a copy of a profile, dated April 
1956, issued in service, noting that he had sacralization of 
the lumbar vertebra.  This evidence is not new, in that it 
does not present new information, and is thus, duplicative of 
evidence on file when the November 1957 decision was made.  

The veteran has also submitted a note from a private 
physician, dated March 1997, which shows that the veteran was 
treated from October 1992 to March 1997 for complaints of 
chronic back pain and a depressive disorder.  The note also 
outlines the veteran's current treatment regimen.  

Although this record shows that the veteran is currently 
receiving treatment for his complaints of chronic back pain, 
we must point out that they are not material to the issue of 
whether he has a back disorder that is related to his 
service.  First, they do not diagnose any disorder, second, 
the fact that the veteran had back complaints was already 
established when the RO decision was rendered in 1956.  The 
note presents no new and material information pertinent to 
the claim.  Thus, this information is repetitive, and 
therefore not new or material.  

The veteran contends that he injured his back during service, 
and, essentially, that any back disorder he now has is due to 
his service.  However, the medical evidence does not support 
his contentions, and he has not shown that he has any medical 
expertise or training required to provide a medical opinion 
with regard to the etiology of his conditions.  

Because the November 1957 RO decision is a final decision, it 
will only be reopened, and the entire evidence of record will 
only again be considered, if "new and material" evidence is 
submitted.  For the above reasons, we find that the recently 
submitted evidence is not new.  Of course, if the veteran 
were to submit evidence that is both new, in that it presents 
new information, and if it were to be material to the claim, 
his claim could be reviewed at that date.  

Therefore, the claim that new and material evidence has been 
submitted sufficient to reopen the claim for a low back 
condition must be denied.  



ORDER

A claim that new and material evidence sufficient to reopen a 
claim for a low back disorder has been submitted is denied.



		
	M. W. GREENSTREET
	Veterans Law Judge
	Board of Veterans' Appeals



 

